1 F.3d 1233
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Aaron HOLSEY, Plaintiff-Appellant,v.William D. SCHAEFER, Individually, and as Governor of theState of Maryland;  Elmanus Herndon, Individually, and asCommissioner of Correction;  Kenneth Taylor, Individually,and as Warden of the House of Correction;  William L. Smith,Individually, and as Assistant Warden of Maryland House ofCorrection;  Richard Singletary, Individually, and as 4-12Shift Major at the House of Correction;  Charlene Ratcliff,Individually, and as Administrative Remedy Coordinator ofthe House of Correction;  Liz Nick, Individually and asMailroom Supervisor at House of Correction; RudeineDimissie, Individually, and as Dietary DepartmentAdministrator at the House of Correction;  B. A. Skinner,Individually and as Classification Counselor at the House ofCorrection;  Cross, Individually, and as a Prison Guard atthe House of Correction;  Lawson, Individually, and as aPrison Guard at the House of Correction;  Myers,Individually, and as a Sergeant on the 4-12 Shift at theHouse of Correction in Jessup, Maryland;  Smith,Individually, and as a Prison Guard at the House ofCorrection on the 8-4 Shift (A. CO. II);  Hollis S.Thompson, Individually, and as Chief of Security at House ofCorrection, Defendants-Appellees.
No. 93-6458.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 16, 1993.Decided:  August 4, 1993.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frank A. Kaufman, Senior District Judge.  (CA-90-2010-K)
Aaron Holsey, Appellant Pro Se.
Audrey J. S. Carrion, Office of the Attorney General of Maryland, Baltimore, Maryland, for Appellees.
D.Md.
AFFIRMED.
Before NIEMEYER, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Aaron Holsey appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Holsey v. Schaefer, No. CA-90-2010-K (D. Md. Apr. 14, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED